NO. 12-09-00010-CV

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

                                                           §    APPEAL FROM THE 145TH
IN THE INTEREST OF
J.H., A CHILD                                              §    JUDICIAL DISTRICT COURT OF

                                                           §    NACOGDOCHES COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         This appeal is being dismissed, as to Appellant J.H. only, because J.H. failed, after notice,
to file a docketing statement. The judgment was signed on December 8, 2008, and J.H. filed a notice
of appeal on December 22, 2008.
         J.H.’s docketing statement in this case was due to have been filed at the time the appeal was
perfected, i.e., December 22, 2008. See TEX . R. APP. P. 32.1. On January 9, 2009, this court
requested J.H. to file her docketing statement within ten days if she had not already filed it.
         When J.H. failed to file the docketing statement, on April 8, 2009, this court issued a second
notice advising her that the docketing statement was past due and giving her until April 20, 2009 to
comply with rule 32.1. The notice further provided that failure to comply with this second notice
would result in the appeal being presented for dismissal in accordance with Texas Rule of Appellate
Procedure 42.3. The deadline established by this second notice has expired, and J.H. has not
responded. Accordingly, this appeal, as to J.H. only, is dismissed. See TEX . R. APP. P. 42.3(c). The
appeal, as to R.H., remains on this court’s docket.
Opinion delivered April 28, 2009.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.



                                                    (PUBLISH)